Exhibit 12 SILGAN HOLDINGS INC. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Unaudited) The following table sets forth Silgan Holdings Inc.’s computation of its ratio of earnings to fixed charges for the periods presented: Three Months Ended Nine Months Ended Sept. 30, Sept. 30, Sept. 30, Sept. 30, (Dollars in thousands) Earnings before fixed charges: Income before income taxes $ Interest and other debt expense Interest portion of rental expense Earnings before fixed charges $ Fixed charges: Interest and other debt expense $ Interest portion of rental expense Capitalized interest Total fixed charges $ Ratio of earnings to fixed charges
